DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 11/2/2021.
2. 	Claims 1, 2, 5-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-22


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).


Independent Claim
Abstract Idea/Insignificant Activity
9. A method for allowing or denying a transactions, based on location, and a geographic region defined by a user interface, comprising the steps of:
Certain Methods of Organizing Human Activity
presenting a map by the touchscreen for allowing the user to draw a geographic region on the map and specify a rule corresponding to the geographic region;
Certain Methods of Organizing Human Activity
receiving an input from the user, of a drawing of a boundary defining the geographic region on the map;
Certain Methods of Organizing Human Activity
generating, by a processor, the boundary for the geographic region defined by the user via the touchscreen;
Certain Methods of Organizing Human Activity
receive an indication of the rule associated with the defined geographic region by the user interface;
Certain Methods of Organizing Human Activity
receiving information for the transaction, wherein the transaction is initiated by the user;
Certain Methods of Organizing Human Activity

Mental Process
displaying, on the map, the location where the transaction is restricted;
Mental Process
displaying, on the map, an indication that transactions are restricted in the location;
Mental Process
determining a location for a payment vehicle being used to fund the transaction and associated with the user;
Insignificant Data Gathering Activity
determining, using a personal location device, a location for the user;
Insignificant Data Gathering Activity
determining whether the transaction should be allowed based at least in part on a proximity between the personal location device and the payment vehicle; and
Mental Process and/or Certain Methods of Organizing Human Activity
declining the transaction to the user in response to determining that the user is in close proximity to the payment vehicle and the user is in close proximity to the location where transactions should be restricted.
Mental Process and/or Certain Methods of Organizing Human Activity


The concept embodied in the current invention is no different from that in Intellectual Ventures v. Capital One Bank (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit was “not meaningfully different” from other ideas found to be abstract involving certain methods of organizing human activity); Clarilogic v. FormFree Holdings (concluding that gathering financial information is abstract “a method for collection, analysis, and generation of information reports, where the claims are not limited to how the collected information is analyzed or reformed, is the height of abstraction”).
In addition, the concept of using rules to authorize or deny transaction is also similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource); and organizing information through mathematical correlations (Digitech).

With respect to the limitation of “determining location of a user via a personal location device,” Para [0028] of the Specification states that the personal location device 206 includes location services functionality allowing it to determine its position (and, by proxy, the position of user 202).  For example, personal location device 206 may include a Global Positioning System (GPS) receiver.  Alternatively, personal location device 206 can calculate its position using known positions for nearby cellular towers or wireless access points (e.g., Wi-Fi access points) via triangulation.  Other methods of determining the location of personal location device 206, now known or later developed, are also contemplated.  Hence, based on this disclosure, the location of the user is obtained via GPS or cellular towers or Wi-Fi, which therefore constitutes Insignificant Data Gathering Activity.
With respect to the limitations of “whether the location for one of the transaction, the personal location device, and the payment vehicle is within the geographic region” and “determined that the user is in close proximity to the payment vehicle and the user is within the geographic region,” Para [0033] of the Specification states that user 202 
Hence, based on the Applicant’s disclosure, Examiner notes that the limitations of whether a payment vehicle is within a geographic region, whether a user is in close proximity to payment vehicle is subjective, arbitrary and described at a high level of generality.  For example, the Specification does not explain the metes and bounds of the limitation “close proximity.”  
All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation, or in how the processing technologically achieves those results.  To advocate permitting or denying payment processing based on location and preset parameters is conceptual advice for results desired from a commercial or legal interaction.  This in turn is an example of commercial or legal interactions as a certain method of organizing human activity, because managing payment processing is the way of ensuring commercial interactions are compensated.
Hence, the independent claims recite abstract ideas.

Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited by the claims, beyond the abstract idea, is a personal location device or telecommunication device of the user.  As per Para [0028] of the Specification, the person location device may be a smartphone, tablet, laptop computer, or a smart watch.  Computer 102 (displayed in Fig. 1) can be a desktop computer, a laptop computer, a server computer, a mobile device such as a smartphone or tablet, or any other form factor of general- or special-purpose computing device (Specification: Para [0023]).  Hence, based on the Specification, the claimed steps require only generic computers for their performance.  Examiner thus notes that the additional element has been recited a high level of generality such that the claims amount to no more than mere instructions to apply the exception using these generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – determining whether to allow or deny a transaction based on whether the payment vehicle is within a geographic region and rule and declining the transaction if it is 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, the claimed limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic user interface to perform the steps of – determining whether to allow or deny a transaction based on whether the payment vehicle is within a geographic region and rule and declining the transaction if it is determined that the user is in close proximity to the payment vehicle and the user is within the geographic region – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of allowing or denying transaction based on location - using generic components.
Hence, the claims are ineligible under Step 2B.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-22
Claims 1, 2, 5-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sheha (US 2012/0001928 A1) in view of Stevens (US 2012/0173429 A1) further in view of Mathews (US 7,857,212 B1).

Claim 1:
A system for location-based activation and deactivation of a payment vehicle based on a geographic region defined by a user by a user interface, comprising: 
a mobile device comprising a touchscreen presenting the user interface: 

present a map by the touchscreen for allowing a user to draw the geographic region on the map and specify a rule corresponding to the geographic region;
receive an input, by the touchscreen and from the user, of a drawing of a boundary defining the geographic region on the map;
generate, by a processor, the boundary for the geographic region defined by the user via the touchscreen;
receive an indication of the rule associated with the defined geographic region by the user interface;
(See Sheha: Figs. 4-6; Para 
[0018] (“allow a user to select an object on a map, such as a map element and/or POI object for adding a geofence to a mobile device”)
[0037] (“A user would then only need to select the desired park in the list using a standard GUI interface for the device, which can consist of a touch screen, rocker control (as used on a wireless device), etc. After the selection has been made, the geofence would be scheduled to be polled or pushed to the mobile location device for user-defined geofence event alerts.”)
[0039] (“FIG. 6 illustrates other polygon and polyline items that can be geofenced from a map view 600, such as Dodger Stadium 602 and its geofenced representation 601.”)

Sheha does not disclose; however Stevens discloses the following limitations:
a location rules data store operable to store the geographic region and the rule; 
a location rules engine operable to: 
receive information for a transaction that is initiated by the user;
determine a transaction location for the transaction; 
 illustrates a communications system that may be used to authorize a transaction with a financial card based on the location of a mobile communications device and the location of the transaction according to various embodiments of the present invention.”)
determine a payment vehicle location for the payment vehicle used to fund the transaction via a GPS receiver;
(See Stevens: Para [0048] (“The location based information may be based on triangulation using cellular towers or access points. The location based information may be GPS coordinates or any other GPS related location information.”)
determine a user location of the user via a personal location device,
(See Stevens: Para [0047] (“receive a set of data identifying the location of the Device”), [0079], [0092])
determine whether the transaction should be allowed or denied based at least in part on whether the transaction location for one of the transaction, the personal location device, and the payment vehicle is within the geographic region defined by the map and the rule; and
(See Stevens: Para 
[0065] (“thus, the location of the Device 105 determines the applicability of a rule”), 
[0072] (“The rules 490, comprising authorize or deny, are applicable in different geographic regions 495 depending on the action request (i.e. transaction) location”), 
[0085] (“a transaction may be authorized if the comparison between the location of the mobile device 605 and the transaction are within a specified distance of each other”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Sheha as it relates 

The combination of Sheha + Stevens together describes but does not specifically disclose; however, Matthews discloses the following limitations:
declining the transaction to the user based on the rule and in response to determining that the user is in close proximity to the payment vehicle by the personal location device and the GPS receiver of the payment vehicle, and the user is within the geographic region as determined by the boundary drawn by the user on the map.
(See Matthews: 
Col. 5 lines 5-35 (“Also, if customer 101 knows that he or she will never spend more than $1000 at a particular retail store location (e.g., the Wal-Mart® store on Main Street), he or she may want to prohibit transactions over $1000 at that merchant location.”)
Col. 15 lines 35-50 (“When an incoming transaction is submitted for authorization, the card issuer may attempt to match the account number used for the transaction to an account number stored in authorization and restriction table 500.  If one or more matches are found, the card issuer may determine whether the restriction(s) in the table prohibit the desired transaction (e.g., if a geographic region where the transaction is being attempted corresponds to a “restricted” geographic region database entry).  If so, the card issuer may deny the transaction.  If not, the card issuer may allow the transaction.  Likewise, if no matches are found, the card issuer may allow the transaction.  It will also be recognized that information associated with a customer request for authorization or restriction may be stored in any storage mechanism with any amount of fields or types of fields, not just the table in an electronic database described in reference to FIG. 5.”)


Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Sheha + Stevens to include the above noted disclosure of Matthews as it relates to authorizing card transactions by region.  The motivation for combining the references would have been to prevent fraud.

Claims 9, 13 are substantially similar to Claim 1 and hence rejected on similar grounds.

Claim 2: 
wherein the step of determining whether the transaction should be allowed or denied is further based on a position of the user.
(See Stevens: Para [0094], [0105], [0106])

Claim 3: 
wherein the step of determining whether the transaction should be allowed or denied is further based on a position of a payment vehicle used to fund the transaction.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 5: 
wherein the user interface is operable to allow the user to specify the geographic region based on the location of the user when accessing the user interface.


Claim 6: 
wherein the geographic region consists of one element of the group consisting of a single building and a city.
(See Stevens: Para [0072], [0092])

Claim 7: 
wherein the second geographic region is selected using a natural language interface.
(See Stevens: Para [0083] – [0085])

Claim 8: 
wherein the geographic region is specified by indicating a corner and dragging a finger across the map to generate a rectangle.
(See Sheha: Para [0032])

Claim 10: 
wherein the user location of the user is determined by one or a personal computer, a laptop, a watch or a tablet computer.
(See Stevens: Para [0079], [0085])

Claim 11: 

(See Stevens: Para [0047], [0048])

Claim 12: 
wherein the payment vehicle is a prepaid card.
(See Stevens: Para [0049], [0052])

Claim 14: 
wherein the method further comprises the step of determining a location for the transaction, and wherein the step of allowing or denying the transaction is further based on the location for the transaction.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 15: 
wherein the method further comprises the step of determining a location for a payment vehicle funding the transaction, and the step of allowing or denying the transaction is further based on the location for the payment vehicle.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 16: 
wherein the location for the user is determined based on a location for a personal telecommunications device associated with the user.


Claim 17: 
wherein the geographic region is rectangular and is drawn by selecting a corner and dragging a finger of the user across the touchscreen to generate the rectangular region.
(See Sheha: Para [0032])

Claim 18: 
wherein the geographic region is of arbitrary shape specified by the user.
(See Stevens: Para [0055], [0056], [0069], [0071])

Claim 19: 
wherein the method further comprises the step of communicating, to the user, that the transaction was rejected on the basis of the user's location.
(See Stevens: Para [0032] - [0036], [0058], [0079])

Claim 20: 
wherein the step of communicating includes sending an SMS message.
(See Stevens: Para [0032] - [0036], [0058], [0079])

Claim 21:

(See Sheha: Para [0012])

Claim 22:
presenting, by the graphical user interface, a toolbar providing selections to draw various shapes for the geographic region; and 
receiving selection, by the user, of one of the various shapes, wherein the drawing of the boundary is indicative of the one of the various shapes.
(See Sheha: Para [0032])

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
101
Applicant argues that receiving a boundary defining a geographic region on a map presented by a user interface, generating the boundary by a processor, and defining rules based on the boundary for transactions inside the geographic region vs outside of the geographic region is not abstract as in TT vs. CQG.
Examiner respectfully disagrees because defining a geographic region on a map enclosed by boundaries is a concept that can be easily hand drawn on a piece of paper with pencil or pen.

But Applicant’s invention does not even purport to improve upon graphical user interfaces.  In contrast to CQG, there is no comparable specific feature in the claimed invention that pairs orders with the static display of prices and prevents order entry at a changed price that improves the prior art.  Generating a geographic region on a map interface is not improving the interface – rather it is using the interface for its customary purpose.  This is equivalent to drawing an area with boundaries on a piece of paper.  The claims simply adapt a generic interface to a particular task; they do not improve the interface.
Unlike the situation in CQG, claim 1 does not provide an improved user interface for accessing and displaying data.  Applicant also does not identify any problem with prior user interfaces that the claimed invention was specifically designed to resolve.  And there is no indication of record that the claimed invention improves the way computers operate.  
Instead, Examiner notes that the present invention and claims are analogous to Trading Technologies Int’l v. IBG LLC, where the court determined that the claim simply 
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similar to TT v IBG, any purported improvement in the instant claims is in the judicial exception itself and not in the technology.  Indicating on a map wherein to authorize or deny a transaction may improve the budget planning of a user but has no effect on the improvement of any computers or technology.  The claimed steps provide a user with geographic region information in order to authorize or deny a transaction which (may) help safeguard the financial condition of the user by preventing him or her from indulging in gambling, drugs, overspending, etc., but has no effect on the improvement of any computers or technology.  Any improvement lies in enforcing budgetary spending control – which is an abstract idea – and not to any technological improvement.

Examiner disagrees because the above steps can be carried out by a human analyst and thus falls under the Mental Process grouping.  See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”).  See CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”); Versata Dev. Grp. v. SAP Am., Inc., (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’). 
Applicant argues that the purported abstract idea is integrated into a practical application.
Examiner respectfully disagrees.
In order to integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of 
Examiner finds that none of the additional limitations integrates the abstract idea into a practical application because the additional elements are generic computer components that do not provide “any practical assurance that the process is significantly more than a drafting effort designed to monopolize the abstract idea itself.”  The claims simply include instructions to implement an abstract idea on a computer and does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  The step of presenting a map and generating a boundary where transaction restrictions are to apply does not constitute a specific improvement in computer capabilities.
Applicant argues that the steps are not well-known, routine and conventional such as drawing a region on a map where transactions are not permitted.
Examiner disagrees.
Drawing or identifying a region on a map is a method of human activity which falls under the abstract idea groupings and not an inventive concept.  See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”)
Applicant argues that the claims are directed to solving a specific problem – preemptively enacting self-control by establishing rules to prevent certain transactions at certain locations.
Examiner finds this unpersuasive.

Implementing any personal rules on a computer be it self-budgeting may improve the user’s finances but does not improve the computer.  The alleged improvement lies in the abstract realm, not to any technology.  The focus of the claims is not on improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Courts have consistently held that any merely instructing a computer to implement economic tasks does not constitute patent eligible technical improvement.
Although, the claimed steps may improve a business process, but it does not achieve an improved technological result.  To the extent the claimed invention provides an improvement, that improvement does not concern an improvement to computer capabilities but instead relates to an alleged improvement in achieving a positive purchase decision – a process in which a computer is used as a tool in its ordinary capacity.  The claimed steps are directed to achieving the result of preventing irresponsible transactions as distinguished from a technological improvement for achieving or applying that result.

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to implementing spending discipline and merely use a computer to improve the performance of that determination not the performance of a computer.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.

Similar to Trading Technologies, the claimed steps provide a user with geographic region information in order to authorize or deny a transaction which (may) help safeguard the financial condition of the user by preventing him or her from indulging in gambling, drugs, overspending, etc., but has no effect on the improvement of any computers or technology.
With respect to Applicant’s argument – that the present claims limitations not aimed at minimizing risk associated with fraudulent transactions but instead allows the user to prevent their own transactions in a real-world location – Examiner notes that self-imposed budgetary controls constitute Managing Personal Behavior or Relationships or Interactions between People and thus constitutes certain methods of human activity
Whereas Alice, buySAFE, Bilski, etc., dealt with minimizing business losses, the present invention is directed to self-imposed spending controls; spending limits imposed by a parent to prevent gambling by a son (Specification: Para [0051]); rules to minimize theft (Specification: Para [0052]); and authorizing emergency car repair on the road (Specification: Para [0053]).  Such economic activities are squarely within the realm of fundamental economic practices that are not meaningfully different from Intellectual Ventures v. Capital One Bank (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit); mitigating settlement risk of 
In addition, the concept of using rules to authorize or deny transaction is similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource).
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant’s arguments with respect to claim(s) 1,2 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previously Addressed Arguments
Applicant argues that Blythe does not include functionality to receive a drawing on the map, associate drawn boundaries with locations on the map, define whether transactions are and are not allowed based on the boundary, or display the boundary with the rules information defining where transactions are and are not allowed.  Blythe does not define boundaries or include user-defined boundaries in any way.  There is no boundary drawn by the user on a map described in Blythe.  
In response, Examiner notes that Applicant’s arguments rest on the phrase “boundaries” which is not recited in the claims.  The pending claims do not recite any location where transactions are restricted.  Nor does the Specification describe drawing map boundaries.  Rather, Para [0016] of the Specification states: “For example, a user might be presented with a digital map on which they can draw or select regions and indicate whether transactions are allowed or prohibited with the region.  The region can be small, such as a single store, or large, as in the example given above of Las Vegas.  Each user may define many such regions and configure them individually or as a group.”  Thus, the Specification refers to indicating locations (e.g. a store) or regions (e.g. Las Vegas) where transactions are to be allowed or prohibited.  Examiner notes that both of the above interpretations are obvious in view of the cited references.
Blythe discloses:
Para [0040] (“Once a map is displayed in the map area 34 and the user selects select-payment-location button 48, the user can then select transaction locations for automatic payment.  For example, in one preferred embodiment, upon selection of select-payment-location button 48, the GPS module 18A displays a cursor that overlays the displayed map and allows the user to identify a particular location 58 on the map where a payment is to be automatically commenced.”)
Fig. 3:

    PNG
    media_image1.png
    818
    863
    media_image1.png
    Greyscale

Hence, based on the above disclosure, Blythe teaches how a user may specify a location on a map where a transaction may be allowed and that the location 58 of Merchant ABC has clearly defined boundaries on the map.
Applicant also asserts that modifying Blythe to receive a drawing of a boundary and specify where transactions are or aren’t allowed would require substantial redesign of Blythe.
Examiner disagrees. 

For the above reasons, Applicant’s arguments are not persuasive.
Previous Arguments
Applicant argues that Matthews does not teach declining the transaction to the user based on proximity of the user to the payment vehicle. 
Applicant argues that there is no mention in any cited art of declining a transaction to the user if the user is conducting the transaction as determined by the location of the payment vehicle and the location of the transaction.  
Examiner respectfully disagrees.
Steven discloses:
Para [0072] (“For purposes of this example, the request relates to a request to authorize a transaction.  The rules 490, comprising authorize or deny, are applicable in different geographic regions 495 depending on the action request (i.e. transaction) location.  If the transaction request is made within 1000 meters of “Home,” the transaction request may be authorized as long as the Device 105 is within the city limits. If outside 1000 meters, the transaction request may be authorized as long as the Device 105 is within 10 meters of the transaction.  Such a system might be of value to a person who wants to be able to shop near home without bringing the Device 105, but wants added security elsewhere.”)
Matthews discloses:
Col. 15 lines 35-50 (“When an incoming transaction is submitted for authorization, the card issuer may attempt to match the account number used for the transaction to an account number stored if a geographic region where the transaction is being attempted corresponds to a “restricted” geographic region database entry).  If so, the card issuer may deny the transaction.  If not, the card issuer may allow the transaction.  Likewise, if no matches are found, the card issuer may allow the transaction.  It will also be recognized that information associated with a customer request for authorization or restriction may be stored in any storage mechanism with any amount of fields or types of fields, not just the table in an electronic database described in reference to FIG. 5.”)
Thus, Examiner notes that a) Stevens teaches authorizing or denying a transaction based on proximity of user to transaction location; b) Matthews teaches setting restrictions for authorizing or denying transaction based on geographic region.
Therefore, the combination of Stevens + Mathews teaches the limitation of “declining the transaction to the user and in response to determining that the user is in close proximity to the payment vehicle and a location of the transaction, and within the geographic region wherein the location of the transaction is determined at a point-of-sale.”  For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693